 

Exhibit 10.1

 

EXECUTION COPY

 

SUBSCRIPTION AGREEMENT

 

Arch Therapeutics, Inc.

235 Walnut St., Suite 6

Framingham, MA 01702

 

Ladies and Gentlemen:

 

1.          Subscription. The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from Arch Therapeutics,
Inc., a Nevada corporation (the “Company”), the number of units (“Units”) set
forth on the signature page hereof (the “Subscribed Units”) at a purchase price
of $0.36 per Unit. Each Unit consists of (i) one share (“Shares”) of common
stock, par value $0.001 per share, of the Company (the “Common Stock”); and (ii)
a Series E Warrant (“Series E Warrant”), in the form of Exhibit A hereto, to
purchase 0.75 shares of Common Stock at a per share exercise price equal to the
last closing trade price price of the Company’s Common Stock on the Principal
Market (as defined herein) on the Closing Date (the “Exercise Price”) . The
Series E Warrants are hereinafter referred to as the “Warrants” and the shares
of Common Stock issuable upon the exercise of the Warrants are hereinafter
collectively referred to as the “Warrant Shares.” The Shares, the Warrants and
the Warrant Shares are hereinafter collectively referred to as the “Securities”.

 

2.          The Offering. The Company is conducting a private placement of Units
to accredited investors (the “Offering”). This Subscription Agreement (this
“Subscription Agreement”) is one in a series of similar subscription agreements
expected to be entered into pursuant to the Offering. The Company reserves the
right to (A) terminate this Offering at any time and for any reason without
prior notice; (B) consummate multiple closings in connection with the Offering;
and (C) change the terms of the subscription agreement governing the
subscription of Units by other investors from the terms of this Subscription
Agreement; provided, however, that no subscription agreement that the Company
enters into with any other investor in connection with the Offering shall (i) be
at a lower per Unit purchase price; (ii) have a lower Exercise Price for the
Warrant Shares; (iii) provide more Warrant Shares for each Unit purchased; or
(iv) provide any other terms to such other investor that are more favorable than
those granted to Purchaser herein. For the avoidance of doubt, the parties agree
and acknowledge that with respect to any other subscription agreement that the
Company enters into with any other investor in connection with the Offering, (a)
the Company shall have the absolute right to alter the closing conditions set
forth in such other subscription agreement; and (b) no such alteration shall be
deemed by the Purchaser as providing such other investor terms that are more
favorable than those granted to Purchaser herein.

 

3.          Placement Agent. The Company has engaged Maxim Group LLC (“Maxim”)
as its exclusive placement agent in connection with the Offering, and in
consideration for the services provided by it, Maxim will be entitled to receive
cash fees equal to 5% of the gross proceeds received by the Company at each
Closing during the Offering, as well as reimbursement for all reasonable
expenses incurred by it in connection with its engagement.

 

 

 

  

4.          Deliveries and Payment. Simultaneously with the execution hereof,
the Purchaser shall deliver to the Company (i) a completed and executed
signature page to this Subscription Agreement; (ii) a completed Accredited
Investor Certification in the form attached hereto as Exhibit B; and (iii) a
completed Investor Questionnaire in the form attached hereto as Exhibit C.

 

5.          Acceptance of Subscription. The Purchaser understands and agrees
that the Company, in its sole discretion, reserves the right to accept or reject
this subscription or any other subscription for Units, in whole or in part,
notwithstanding prior receipt by the Purchaser of notice of acceptance of this
subscription. The Company shall have no obligation hereunder until the Company
executes and delivers to the Purchaser an executed copy of this Subscription
Agreement. If this subscription is rejected in whole or the Offering is
terminated, all funds received from the Purchaser, if any, will be returned
without interest or offset, and this Subscription Agreement shall thereafter be
of no further force or effect. If this subscription is rejected in part, the
funds received by the Company with respect to the rejected portion of this
subscription, if any, will be returned without interest or offset, and this
Subscription Agreement will continue in full force and effect to the extent this
subscription was accepted.

 

6.          Closing. The Shares and the Series E Warrants will be issued and
sold by the Company to the Purchaser at a closing (the “Closing”) that shall
occur at the offices of Lowenstein Sandler LLP, 1251 Avenue of the Americas, New
York, New York 10020 at 10:00 a.m. New York time, on a date no later than the
3rd Business Day following the date on which the conditions to the Closing set
forth in Section 7 below are satisfied or waived (or such later date as is
mutually agreed to by the Company and each Purchaser)(such date, the “Closing
Date”). As used herein “Business Day” means any means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.

 

7.          Closing Conditions. The obligation of the Company hereunder to issue
and sell the Shares and the Series E Warrants to Purchaser and the obligation of
Purchaser to purchase such Shares and the Series E Warrants is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that any condition may be waived by the intended
beneficiary of such condition by providing the other party prior written notice
of such wavier:

 

(a)          The representations and warranties of each party hereto shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such date), and each such party hereto shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Subscription Agreement to be performed, satisfied or complied
with by such party at or prior to the Closing Date; and

 

(b)          The Company, the Purchaser and each other Purchaser in the Offering
shall have duly executed and delivered counterparts to the Registration Rights
Agreement.

 

8.          Certificates; Legends. Within ten (10) calendar days of the Closing,
the Company shall deliver to the Purchaser a stock certificate representing the
shares of Common Stock included in the Subscribed Units purchased on the Closing
Date and the Warrants included in the Subscribed Units purchased on the Closing
Date, in each case bearing the following legend referring to the fact that the
Securities were sold in reliance upon an exemption from registration under the
Securities Act of 1933, as amended (the “Securities Act”):

 

-2- 

 

  

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.

 

9.          Registration Rights Agreement. On the Closing Date, the Company,
Purchaser and each other Purchaser participating in such Closing shall execute
and deliver a counterpart signature page to the registration rights agreement,
substantially in the form attached hereto as Exhibit D (the “Registration Rights
Agreement”). Following the Closing Date, the Company shall effect the
registration of the Shares and the Warrant Shares in accordance with the terms
and conditions of the Registration Rights Agreement.

 

10.         Representations and Warranties of the Company. The Company
represents and warrants that as of date hereof and as of the Closing Date:

 

(a)          The Company has the requisite power and authority to enter into and
perform its obligations under this Subscription Agreement and the Warrants (the
“Transaction Documents”) and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of the Transaction
Documents and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly authorized by the Company’s board of directors
and other than the Form 8-K Filing (as defined below), a Form D pursuant to
Regulation D promulgated under the Securities Act (“Regulation D”), and any
other filings as may be required by any state securities agencies, no further
filing, consent or authorization is required by the Company, its board of
directors or its stockholders or other governing body. This Agreement has been,
and the other Transaction Documents will be prior to the Closing, duly executed
and delivered by the Company, and each constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as to rights
to indemnification and to contribution as may be limited by federal or state
securities law. For purposes of this Subscription Agreement, “Form 8-K Filing”
means the Current Report on Form 8-K that the Company will file with the
Securities and Exchange Commission (the “SEC”) disclosing the material terms of
the transactions contemplated hereby and attaching copies of the form of
Subscription Agreement, the form of Warrant, and the form of Registration Rights
Agreement.

 

-3- 

 

  

(b)          The Shares have been duly authorized by the Company and, when
issued and paid for in accordance with the terms herein, will be validly issued,
fully paid and nonassessable. The Warrants have been duly authorized by the
Company and upon the due exercise of such Warrants, the Warrant Shares issuable
upon such exercise will be validly issued, fully paid and non-assessable. The
Company has reserved a sufficient number of shares of Common Stock for issuance
upon the exercise of the Warrants. Subject to the accuracy of the
representations and warranties of the Purchaser in this Subscription Agreement,
the offer and issuance by the Company of the Securities is exempt from
registration under the Securities Act.

 

(c)          The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Warrants and the Warrant Shares will not (i) result in a violation of the
Company’s articles of incorporation (including, without limitation, any
certificates of designation contained therein) or other organizational documents
of the Company or any of its subsidiaries, any capital stock of the Company, or
bylaws; (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party; or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, federal
and state securities laws and regulations and the rules and regulations of the
OTCQB tier of the OTC Marketplace (the “Principal Market”)) applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected except, in the case of
clause (ii) above, for such conflicts, defaults or rights that could not
reasonably be expected to have a Material Adverse Effect (as defined below).

 

(d)          The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person (as defined below) in order for it to execute, deliver or perform any of
its obligations under, or contemplated by, the Transaction Documents, in each
case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain at or prior to the Closing have been obtained or effected on or prior
to the Closing Date, and neither the Company nor any of its subsidiaries are
aware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. The Company is not in violation of
the requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock therefrom in the foreseeable future. For purposes of this
Subscription Agreement, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and a government or any department
or agency thereof.

 

-4- 

 

  

(e)          Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K (a “Form 10-K”) filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any of its
subsidiaries. Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
subsidiaries has (i) declared or paid any dividends; (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business; or
(iii) made any capital expenditures, individually or in the aggregate, outside
of the ordinary course of business. Neither the Company nor any of its
subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company and its
subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at such Closing, will not be Insolvent (as defined below). For purposes of this
Section 10(e), “Insolvent” means, (I) with respect to the Company and its
subsidiaries, on a consolidated basis; (a) the present fair saleable value of
the Company’s and its subsidiaries’ assets is less than the amount required to
pay the Company’s and its subsidiaries’ total indebtedness; (b) the Company and
its subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; or (c) the Company and its subsidiaries intend to incur or believe that
they will incur debts that would be beyond their ability to pay as such debts
mature; and (II) with respect to the Company and each subsidiary, individually,
(1) the present fair saleable value of the Company’s or such subsidiary’s (as
the case may be) assets is less than the amount required to pay its respective
total indebtedness; (2) the Company or such subsidiary (as the case may be) is
unable to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; or (3) the
Company or such subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature. Neither the Company nor any of its subsidiaries has engaged
in any business or in any transaction, and is not about to engage in any
business or in any transaction, for which the Company’s or such subsidiary’s
remaining assets constitute unreasonably small capital.

 

(f)          Other than this Offering, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced; (ii)
could have a material adverse effect on any Purchaser’s investment hereunder; or
(iii) could have a Material Adverse Effect. “Material Adverse Effect” means any
material adverse effect on (a) the business, properties, assets, liabilities,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company or any subsidiary, individually or taken as a whole;
(b) the transactions contemplated hereby; or (c) the authority or ability of the
Company or any of its subsidiaries to perform any of their respective
obligations under this Subscription Agreement or the Warrants.

 

-5- 

 

  

(g)          Neither the Company, any of its subsidiaries or any director,
officer, agent, employee, nor any other Person acting for or on behalf of the
foregoing (individually and collectively, a “Company Affiliate”) have violated
the U.S. Foreign Corrupt Practices Act or any other applicable anti-bribery or
anti-corruption laws, nor has any Company Affiliate offered, paid, promised to
pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value, to any officer, employee or
any other person acting in an official capacity for any Government Entity, as
defined below, to any political party or official thereof or to any candidate
for political office (individually and collectively, a “Government Official”) or
to any person under circumstances where such Company Affiliate knew or was aware
of a high probability that all or a portion of such money or thing of value
would be offered, given or promised, directly or indirectly, to any Governmental
Official, for the purpose of: (i)(1) influencing any act or decision of such
Government Official in his/her official capacity; (2) inducing such Government
Official to do or omit to do any act in violation of his/her lawful duty; (3)
securing any improper advantage; or (4) inducing such Government official to
influence or affect any act or decision of any Government Entity; or (ii)
assisting the Company or its subsidiary in obtaining or retaining business for
or with, or directing business to, the Company or its subsidiary. “Government
Entity” as used in the previous paragraph means any government or any
department, agency or instrumentality thereof, including any entity or
enterprise owned or controlled by a government, or a public international
organization.

 

(h)          Neither the Company nor any of its subsidiaries is a party to any
collective bargaining agreement or employs any member of a union. The Company
believes that its and its subsidiaries’ relations with their respective
employees are good. Other than with respect to William Cotter, the Company’s
former Chief Operating Officer who resigned from the Company effective June 15,
2015, no executive officer (as defined in Rule 501(f) promulgated under the
Securities Act) or other key employee of the Company or any of its subsidiaries
has notified the Company or any such subsidiary that such officer intends to
leave the Company or any such subsidiary or otherwise terminate such officer’s
employment with the Company or any such subsidiary. No executive officer or
other key employee of the Company or any of its subsidiaries is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

-6- 

 

  

(i)          It is understood and acknowledged by the Company that (i) following
the public disclosure of the transactions contemplated by this Subscription
Agreement in connection with the Form 8-K Filing, in accordance with the terms
thereof, the Purchaser has not been asked by the Company or any of its
subsidiaries to agree, nor has the Purchaser agreed with the Company or any of
its subsidiaries, to desist from effecting any transactions in or with respect
to (including, without limitation, purchasing or selling, long and/or short) any
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold any of the Securities for any specified term; (ii) the
Purchaser, and counterparties in “derivative” transactions to which the
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock which was established prior to the Purchaser’s
knowledge of the transactions contemplated by this Subscription Agreement; and
(iii) the Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counterparty in any “derivative” transaction. The Company
further understands and acknowledges that following the public disclosure of the
transactions contemplated by this Subscription Agreement pursuant to the Form
8-K Filing, (a) the Purchaser may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding; and (b)
such hedging and/or trading activities, if any, can reduce the value of the
existing stockholders’ equity interest in the Company both at and after the time
the hedging and/or trading activities are being conducted. The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Subscription Agreement or the Warrants or any of the
documents executed in connection herewith or therewith.

 

(j)          Neither the Company nor any of its subsidiaries has, and, to the
knowledge of the Company, no Person acting on their behalf has, directly or
indirectly, (i) taken any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company or any
of its subsidiaries to facilitate the sale or resale of any of the Securities;
(ii) other than Maxim Group LLC, sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities; or (iii) paid
or agreed to pay to any Person other than Maxim Group LLC any compensation for
soliciting another to purchase any other securities of the Company or any of its
subsidiaries.

 

(k)          Except as disclosed in the Form 8-K Filing, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Purchaser or its attorney, accountant, purchaser representative and/or tax
adviser, if any (collectively, “Advisers”) with any information that constitutes
or could reasonably be expected to constitute material, non-public information
concerning the Company or any of its subsidiaries, other than the existence of
the transactions contemplated by this Subscription Agreement. The Company
understands and confirms that the Purchaser will rely on the foregoing
representations in effecting transactions in securities of the Company. To the
knowledge of the Company, all disclosure provided to the Purchaser regarding the
Company and its subsidiaries, their businesses and the transactions contemplated
hereby, furnished by or on behalf of the Company or any of its subsidiaries is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. To the knowledge of the Company, each press release issued by the
Company or any of its subsidiaries during the twelve (12) months preceding the
date of this Subscription Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. To the
knowledge of the Company, no event or circumstance has occurred or information
exists with respect to the Company or any of its subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that the Purchaser does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 11.

 

-7- 

 

  

11.         Representations and Warranties of the Purchaser.

 

The Purchaser hereby represents and warrants to the Company as of the date
hereof and as of the Closing Date as follows:

 

(a)          General.

 

(1)         The Purchaser (i) if a natural person, has reached the age of 21 and
has full power and authority to execute and deliver this Subscription Agreement
and all other related agreements or certificates and to carry out the provisions
hereof and thereof; (ii) if a corporation, partnership, or limited liability
company or partnership, or association, joint stock company, trust,
unincorporated organization or other entity, such entity was not formed for the
specific purpose of acquiring Units, such entity is duly organized, validly
existing and in good standing under the laws of the state of its organization,
the consummation of the transactions contemplated hereby is authorized by, and
will not result in a violation of state law or its charter or other
organizational documents, such entity has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof and to purchase
and hold the Units (and the other Securities), the execution and delivery of
this Subscription Agreement has been duly authorized by all necessary action,
this Subscription Agreement has been duly executed and delivered on behalf of
such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Subscription Agreement in a representative or fiduciary
capacity, has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and agrees that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity;

 

(2)         The execution and delivery of this Subscription Agreement will not
violate or be in conflict with any order, judgment, injunction, agreement or
controlling document to which the Purchaser is a party or by which it is bound;

 

(3)         The Purchaser is a resident of the state set forth on the signature
page to this Subscription Agreement;

 

(4)         The Purchaser has taken no action that would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Subscription Agreement or the transactions contemplated hereby (other than
commissions payable by the Company pursuant to the terms of any contract to
which the Company is a party);

 

(5)         Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
Offering, and the Purchaser will notify and supply corrective information to the
Company immediately upon the occurrence of any change therein occurring prior to
the Company’s issuance of any of the Securities;

 

-8- 

 

  

(6)         Within five (5) days after receipt of a request from the Company,
the Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject;

 

(b)          Information Concerning the Company.

 

(1)         Prior to the execution of this Subscription Agreement, the Purchaser
and the Purchaser’s Advisors have received all documents, records, and books
requested by the Purchaser, have carefully reviewed them and understand the
information contained therein;

 

(2)         The Purchaser and its Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in all
documents received or reviewed in connection with the purchase of the Units and
have had the opportunity to have representatives of the Company provide them
with such additional information regarding the terms and conditions of this
particular investment and the financial condition, results of operations and
business of the Company deemed relevant by the Purchaser or its Advisers, if
any, and all such requested information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, has been provided to the full satisfaction of the Purchaser and its
Advisers, if any;

 

(3)         The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering and the business,
financial condition and results of operations of the Company, and all such
questions have been answered to the full satisfaction of the Purchaser and its
Advisers, if any;

 

(4)         The Purchaser acknowledges that (i) the Company files reports and
other documents with the SEC pursuant to the requirements of the Exchange Act
(such reports and other documents, the “SEC Documents”); (ii) the Purchaser and
its Advisers, if any, have had access to the SEC Documents; and (iii) an
investment in the Company is subject to substantial risks as disclosed in the
SEC Documents;

 

(5)         The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or its Advisers, if any,
consider material to its decision to make this investment;

 

(6)         The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television, radio or the internet
(including, without limitation, internet “blogs,” bulletin boards, discussion
groups and social networking sites) in connection with the Offering and is not
subscribing for the Units and did not become aware of the Offering through or as
a result of any seminar or meeting to which the Purchaser was invited by, or any
solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in securities generally;

 

-9- 

 

  

(7)         The Purchaser understands and acknowledges that neither the SEC nor
any state securities commission or other regulatory authority has approved the
Securities, or passed upon or endorsed the merits of the Offering or confirmed
the accuracy or determined the adequacy of any information provided by the
Company to the Purchaser in connection with the Offering;

 

(c)          Non-Reliance.

 

(1)         In making an investment decision, the Purchaser understands that it
must rely on its own examination of the Company and the terms of the Offering,
including the merits and risks involved, and is aware that the Purchaser is
required to bear the financial risks of this investment for an indefinite period
of time;

 

(2)         The Purchaser is not relying on the Company or any of the Company’s
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Units, and the Purchaser has relied on
the advice of, or has consulted with, only its own Advisers;

 

(3)         In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in this Subscription Agreement;

 

(4)         The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in any materials provided by or on behalf of
the Company to the Purchaser were prepared by the Company in good faith but that
the attainment of any such projections, estimates or forward-looking statements
cannot be guaranteed by the Company and should not be relied upon;

 

(5)         The Purchaser understands and acknowledges that the Company will
have broad discretion with respect to the application of funds received by the
Company in the Offering and the Company may not use the proceeds effectively;

 

(d)          Restrictions on Transfer or Sale of the Securities.

 

(1)         The Purchaser is acquiring the Subscribed Units solely for such
Purchaser’s own account and not with a view to or intent of resale or
distribution thereof, in whole or in part, in violation of the Securities Act.
If and when the Purchaser exercises any Warrants, the Purchaser will acquire the
Warrant Shares solely for such Purchaser’s own account and not with a view to or
intent of resale or distribution thereof, in whole or in part, in violation of
the Securities Act. The Purchaser has no agreement or arrangement, formal or
informal, with any person to sell or transfer all or any part of the Securities,
and the Purchaser has no plans to enter into any such agreement or arrangement;

 

-10- 

 

  

(2)         The Purchaser understands that, except as provided in the
Registration Rights Agreement (i) none of the Securities are registered under
the Securities Act, or any state securities laws; (ii) the offering and sale of
the Units is intended to be exempt from registration under the Securities Act by
virtue of Section 4(a)(2) thereof based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement; and (iii) consequently, the Securities may not be offered for sale,
sold, assigned or transferred unless (a) subsequently registered under the
Registration Rights Agreement; (b) the Purchaser shall have delivered to the
Company (if requested by the Company) an opinion of counsel to the Purchaser, in
a form reasonably acceptable to the Company, to the effect that such Securities
to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from registration under the Securities Act; or (c) the
Purchaser provides the Company with reasonable assurance (which may include
customary stockholder representation letters) that such Securities can be sold,
assigned or transferred pursuant to Rule 144 promulgated under the Securities
Act;

 

(3)         The Purchaser understands that (i) it must bear the substantial
economic risks of the investment in the Subscribed Units indefinitely because
none of the Securities may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available; (ii) legends shall be
placed on the certificates representing the Common Stock and the Warrants
included in the Subscribed Units and any Warrant Shares issued upon exercise of
the Warrants to the effect that they have not been registered under the
Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company’s books and records; (iii) stop transfer
instructions will be placed with any registrar or transfer agent of the Common
Stock and the Warrants, if other than the Company; and (iv) there can be no
assurance any market will ever exist for resale of any of the Securities, nor
can there be any assurance that any of such Securities will be freely
transferable at any time in the foreseeable future;

 

(e)          Status of Purchaser.

 

(1)         The Purchaser is an “accredited investor” as that term is defined
under Rule 501(a) of Regulation D because the Purchaser meets the requirements
of at least one of the suitability standards for an “accredited investor” as
that term is defined in Regulation D and as set forth on the Accredited Investor
Certification contained herein;

 

(2)         Neither the Purchaser, nor any of its affiliates, nor any person
claiming by or through any of them, is subject to any “bad actor”
disqualification specified in Rule 506(d) of Regulation D (a “Disqualification
Event”). The Purchaser undertakes to update the Company in the event that the
Purchaser (or any of its affiliates, or any person claiming by or through any of
them) subsequently becomes subject to a Disqualification Event;

 

(3)         The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto;

 

-11- 

 

  

(4)         The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Purchaser’s overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Subscribed Units will not cause
such commitment to become excessive. The investment is a suitable one for the
Purchaser;

 

(5)         The Purchaser has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity from its investment in the Units for an indefinite period of time;

 

12.         Covenants.

 

(a)          Additional Issuance of Securities. The Company agrees that for the
period commencing on the date hereof and ending on the date immediately
following the sixty (60) day anniversary of the Applicable Date (provided that
such period shall be extended by the number of days during such period and any
extension thereof contemplated by this proviso on which the Registration
Statement (as defined in the Registration Rights Agreement) is not effective or
any prospectus contained therein is not available for use)(the “Restricted
Period”), neither the Company nor any of its subsidiaries shall directly or
indirectly issue, offer, sell, grant any option or right to purchase, or
otherwise dispose of (or announce any issuance, offer, sale, grant of any option
or right to purchase or other disposition of) any equity security or any
equity-linked or related security (including, without limitation, any “equity
security” (as that term is defined under Rule 405 promulgated under the
Securities Act)), any Convertible Securities, any debt, any preferred stock or
any purchase rights (any such issuance, offer, sale, grant, disposition or
announcement (whether occurring during the Restricted Period or at any time
thereafter) is referred to as a “Subsequent Placement”). Notwithstanding the
foregoing, this Section 12(a) shall not apply in respect of the issuance of (A)
shares of Common Stock or options to purchase Common Stock or other equity
awards issued to directors, officers, employees of, or consultants or advisors
to, the Company or its subsidiaries in their capacity as such pursuant to an
Approved Share Plan (it being expressly understood and agreed for all purposes
of this Subscription Agreement that lawyers, law firms, accountants and
accounting firms do not constitute consultants or advisors), provided that the
exercise price of any such options or such other equity awards is not lowered,
none of such options or such other equity awards are amended to increase the
number of shares issuable thereunder and none of the terms or conditions of any
such options or such other equity awards are otherwise materially changed in any
manner that adversely affects the Purchaser or any other Person subscribing for
Units in the Offering (collectively, the “Investors” and each such Person, an
“Investor”); (B) shares of Common Stock issued upon the conversion, exercise or
exchange of Convertible Securities (other than options to purchase Common Stock
or such other equity awards issued pursuant to an Approved Share Plan that are
covered by clause (A) above) issued prior to the date hereof, provided that the
conversion, exercise or exchange (as the case may be) of any such Convertible
Security is made solely pursuant to the conversion, exercise or exchange (as the
case may be) provisions of such Convertible Security that were in effect (and
expressly set forth in such Convertible Security) on the date immediately prior
to the date of this Subscription Agreement, the conversion, exercise or exchange
price of any such Convertible Securities (other than options to purchase Common
Stock or such other equity awards issued pursuant to an Approved Share Plan that
are covered by clause (A) above) is not lowered, none of such Convertible
Securities are (other than options to purchase Common Stock or such other equity
awards issued pursuant to an Approved Share Plan that are covered by clause (A)
above)(nor is any provision of any such Convertible Securities) amended or
waived in any manner (whether by the Company or the holder thereof) to increase,
or which results in an increase in, the number of shares issuable thereunder and
none of the terms or conditions of any such Convertible Securities (other than
options to purchase Common Stock or such other equity awards issued pursuant to
an Approved Share Plan that are covered by clause (A) above) are otherwise
materially changed or waived (whether by the Company or the holder thereof) in
any manner that adversely affects any of the Purchasers; (C) the Warrants; (D)
the Warrant Shares; (E) shares of Common Stock issued in connection with
acquisitions, asset purchases, licenses, collaborations or strategic
transactions involving the Company and other Persons approved by the Company’s
board of directors; provided that any such issuance shall only be to Strategic
Entity and shall provide to the Company additional benefits in addition to the
investment of funds, and shall not include a transaction in which the Company is
issuing Common Stock or any other security primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities; and
(F) shares of Common Stock issued to a Stategic Entity; provided that the
Company’s board of directors reasonable determines that such issuance shall
provide to the Company additional benefits in addition to the investment of
funds (each of the foregoing in clauses (A) through (F), collectively the
“Excluded Securities”). For purposes of this Subscription Agreement, (1)
“Applicable Date” means the first date on which the resale by the Investors of
all Registrable Securities (as defined in the Registration Rights Agreement) is
covered by one or more effective Registration Statements (and each prospectus
contained therein is available for use on such date); (2) “Approved Share Plan”
means any employee benefit plan has been approved by the board of directors of
the Company pursuant to which shares of Common Stock and options to purchase
Common Stock and other equity awards may be issued to any employee, officer or
director of, or consultants or advisors to, the Company or any of its
subsidiaries for services provided to the Company or any of its subsidiaries in
their capacity as such including, but not limited to, the Company’s 2013 Stock
Incentive Plan; (3) “Convertible Securities” means any capital stock, note,
debenture or other security of the Company or any of its subsidiaries that is,
or may become, at any time and under any circumstances directly or indirectly
convertible into, exercisable or exchangeable for, or which otherwise entitles
the holder thereof to acquire, any capital stock, note, debenture or other
security of the Company (including, without limitation, Common Stock) or any of
its subsidiaries; and (4) “Strategic Entity” means a Person which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the current business of the Company.

 

(b)          Participation Right. From the date hereof through the six (6) month
anniversary of the Applicable Date, neither the Company nor any of its
subsidiaries shall, directly or indirectly, effect any Subsequent Placement
unless the Company shall have first complied with this Section 12(b).

 

-12- 

 

  

(1)         At least three (3) Business Days prior to any proposed or intended
Subsequent Placement, the Company shall deliver to each Investor a written
notice of its proposal or intention to effect a Subsequent Placement (each such
notice, a “Pre-Notice”), which Pre-Notice shall not contain any information
other than: (i) a statement that the Company proposes or intends to effect a
Subsequent Placement, and (ii) a statement informing such Investor that it is
entitled to receive an Offer Notice (as defined below) with respect to such
Subsequent Placement upon its written request. Upon the written request of a
Investor within two (2) Business Days after the Company’s delivery to such
Investor of such Pre-Notice, and only upon a written request by such Investor,
the Company shall promptly, but no later than one (1) Business Day after such
request, deliver to such Investor an irrevocable written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (y) identify the Persons (if known) to which or
with which the Offered Securities are to be offered, issued, sold or exchanged ;
and (z) offer to issue and sell to or exchange with such Investor in accordance
with the terms of the Offer, Offered Securities with an aggregate purchase price
equal to such Investor’s Pro-Rata Share. For purposes of this Subscription
Agreement, (1) “Pro Rata Share” means, with respect to each Investor, a dollar
amount equal to (I) the Investor Allocation multiplied by a fraction, the
numerator of which shall be the number Units purchased by such Investor in the
Offering, and the denominator of which shall be the aggregate number of Units
purchased in the Offering by all Investors (such product, the Investor’s “Basic
Amount”); and (II) with respect to an Investor that elects to purchase its Basic
Amount, any additional portion of the Offered Securities attributable to the
Basic Amounts of other Investors as such Investor shall indicate it will
purchase or acquire should the other Investors subscribe for less than their
Basic Amounts (the “Undersubscription Amount”); and (2) “Investor Allocation”
means the lesser of (A) fifty percent (50%) of the aggregate value of the
Offered Securities, and (B) the aggregate purchase price of all Units purchased
in the Offering.

 

(2)         To accept an Offer, in whole or in part, such Investor must deliver
a written notice to the Company prior to the end of the fifth (5th) Business Day
after such Investor’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of such Investor’s Basic Amount that such Investor elects to
purchase and, if such Investor shall elect to purchase all of its Basic Amount,
the Undersubscription Amount, if any, that such Investor elects to purchase (in
either case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by
all Investors are less than the total of all of the Basic Amounts, then such
Investor who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, if the Undersubscription Amounts subscribed for exceed the difference
between the total of all the Basic Amounts and the Basic Amounts subscribed for
(the “Available Undersubscription Amount”), such Investor who has subscribed for
any Undersubscription Amount shall be entitled to purchase only that portion of
the Available Undersubscription Amount as the Basic Amount of such Investor
bears to the total Basic Amounts of all Investors that have subscribed for
Undersubscription Amounts, subject to rounding by the Company to the extent it
deems reasonably necessary. Notwithstanding the foregoing, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to such Investor a new
Offer Notice and the Offer Period shall expire on the fifth (5th) Business Day
after such Investor’s receipt of such new Offer Notice.

 

-13- 

 

  

(3)         The Company shall have five (5) Business Days from the expiration of
the Offer Period above (i) to offer, issue, sell or exchange all or any part of
such Offered Securities as to which a Notice of Acceptance has not been given by
a Investor (together with the remaining portion the Offered Securities that were
not offered to the Investors pursuant to Section 12(b)(1), the “Refused
Securities”) pursuant to a definitive agreement(s) (the “Subsequent Placement
Agreement”), but only to the offerees described in the Offer Notice (if so
described therein) and only upon terms and conditions (including, without
limitation, unit prices and interest rates) that are not more favorable to the
acquiring Person or Persons or less favorable to the Company than those set
forth in the Offer Notice; and (ii) to publicly announce (a) the execution of
such Subsequent Placement Agreement, and (b) either (x) the consummation of the
transactions contemplated by such Subsequent Placement Agreement or (y) the
termination of such Subsequent Placement Agreement, which shall be filed with
the SEC on a Current Report on Form 8-K with such Subsequent Placement Agreement
and any documents contemplated therein filed as exhibits thereto.

 

(4)         In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 12(b)(3) above), then such Investor may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Investor elected to
purchase pursuant to Section 12(b)(2) above multiplied by a fraction, (i) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Investors pursuant to this Section 12(b)
prior to such reduction); and (ii) the denominator of which shall be the
original amount of the Offered Securities. In the event that any Investor so
elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Company may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Investors in accordance with Section
12(b)(1) above.

 

(5)         Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, such Investor shall acquire from the
Company, and the Company shall issue to such Investor, the number or amount of
Offered Securities specified in its Notice of Acceptance. Subject to Section
12(b)(7), the purchase by such Investor of any Offered Securities shall be made
on the same terms and conditions and subject to the same Subsequent Placement
Agreement entered into between the Company and the purchasers of the Refused
Securities.

 

(6)         Any Offered Securities not acquired by an Investor or other Persons
in accordance with this Section 12(b) may not be issued, sold or exchanged until
they are again offered to such Investor under the procedures specified in this
Subscription Agreement.

 

(7)         The Company and the Purchaser agree that if any Investor elects to
participate in the Offer, neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby such Investor shall be required to agree to any restrictions
on trading as to any securities of the Company (other than restrictions required
by applicable securities laws on the resale of the specific “restricted
securities” (as that term is defined under Rule 144) being issued in the
Subsequent Placement) or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, any agreement previously entered into with the Company or any instrument
received from the Company.

 

-14- 

 

  

(8)         Notwithstanding anything to the contrary in this Section 12(b) and
unless otherwise agreed to by such Investor, the Company shall either confirm in
writing to such Investor that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case, in such a manner such that such Investor
will not be in possession of any material, non-public information regarding the
Company or any of its subsidiaries, by the fifth (5th) Business Day following
expiration of the Offer Period. If by such fifth (5th) Business Day, no public
disclosure regarding a transaction with respect to the Offered Securities has
been made, and no notice regarding the abandonment of such transaction has been
received by such Investor, such transaction shall be deemed to have been
abandoned and such Investor shall not be in possession of any material,
non-public information regarding the Company or any of its subsidiaries. Should
the Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide such Investor with another Offer Notice in
accordance with, and subject to, the terms of this Section 12(b) and such
Investor will again have the right of participation set forth in this Section
12(b). The Company shall not be permitted to deliver more than one Offer Notice
to such Investor in any sixty (60) day period, except as expressly contemplated
by the last sentence of Section 12(b)(2).

 

(9)         The restrictions contained in this Section 12(b) shall not apply in
connection with the issuance of any Excluded Securities. The Company shall not
circumvent the provisions of this Section 12(b) by providing terms or conditions
to one Investor that are not provided to all Investors.

 

(c)          Variable Rate Transaction. Beginning on the date hereof and until
the earlier of (a) the nine (9) month anniversary of the Applicable Date; and
(b) the date on which all of the Investors shall have sold all of the
Registrable Securities, the Company and each subsidiary shall be prohibited from
effecting or entering into an agreement to effect any Subsequent Placement
involving a Variable Rate Transaction (it being expressly understood and agreed
that the foregoing shall not prohibit the Company from consummating the
transactions contemplated by this Agreement). “Variable Rate Transaction” means
a transaction in which the Company or any subsidiary (i) issues or sells any
Convertible Securities either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of, or
quotations for, the shares of Common Stock at any time after the initial
issuance of such Convertible Securities; or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such Convertible Securities or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock, other than pursuant to a
customary “weighted average” anti-dilution provision; or (ii) enters into any
agreement (including, without limitation, an “equity line of credit” or an
“at-the-market offering”) whereby the Company or any subsidiary may sell
securities at a future determined price (other than standard and customary
“preemptive” or “participation” rights). Each Investor shall be entitled to
obtain injunctive relief against the Company and its subsidiaries to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages.

 

-15- 

 

  

13.         Indemnification of Purchaser. Subject to the provisions of this
Section 13, the Company will indemnify and hold Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Subscription
Agreement or in the other Transaction Documents or (b) any action instituted
against the Purchaser Parties in any capacity, or any of them or their
respective affiliates, by any stockholder of the Company who is not an affiliate
of such Purchaser Parties, with respect to any of the transactions contemplated
by the Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Parties may have
with any such stockholder or any violations by such Purchaser Parties of state
or federal securities laws or any other conduct by such Purchaser Parties which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Subscription Agreement, such Purchaser
Party shall promptly notify the Company in writing, and the Company shall have
the right to assume the defense thereof with counsel of its own choosing
reasonably acceptable to the Purchaser Party. Any Purchaser Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Subscription Agreement (y) for any settlement by a Purchaser
Party effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Subscription Agreement or in the other
Transaction Documents. The indemnification required by this Section 13 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or are incurred. The
indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Purchaser Party against the Company or others and
any liabilities the Company may be subject to pursuant to law.

 

-16- 

 

  

14.         Irrevocability; Binding Effect. The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 

15.         Modification. This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.

 

16.         Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be deemed effectively given:
(i) upon personal delivery to the party notified; (ii) when sent by confirmed
email or facsimile if sent during normal business hours of the recipient, if
not, then on the next business day; (iii) five (5) days after having been sent
by registered or certified mail, return receipt requested, postage prepaid; or
(iv) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the parties at their respective address, email
or facsimile number set forth on the signature page hereto, or to such other
address as such party shall have furnished in writing in accordance with the
provisions of this Section 16.

 

17.         Assignability. This Subscription Agreement and the rights, interests
and obligations hereunder are not transferable or assignable by the Purchaser
and the transfer or assignment of any Securities acquired by the Purchaser shall
be made only in accordance with Section 11(d)(2) of this Subscription Agreement
and all applicable laws. Any purported attempt by the Purchaser to assign this
Subscription Agreement, any of the rights, interests or obligations hereunder,
or any of the Securities in violation of this Section 17 shall be null and void.

 

18.         Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly- performed within said State.

 

19.         Dispute Resolution. The parties (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York
located in New York county and to the jurisdiction of the United States District
Court for the Southern District of New York for the purpose of any suit, action
or other proceeding arising out of or based upon this Subscription Agreement;
(ii) agree not to commence any suit, action or other proceeding arising out of
or based upon this Subscription Agreement except in such courts; and (iii)
hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Subscription Agreement or the
subject matter hereof may not be enforced in or by such court.

 

-17- 

 

  

20.         WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING
NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND
THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY HERETO HEREBY
FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

21.         Blue Sky Qualification. The purchase of Units under this
Subscription Agreement and the exercise of the Warrants and the issuance of the
Warrant Shares are all expressly conditioned upon the exemption from
qualification of the offer and sale thereof, as applicable, from applicable
federal and state securities laws. The Company shall not be required to qualify
the Offering or any issuance of Warrant Shares under the securities laws of any
jurisdiction.

 

22.         Use of Pronouns. All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.

 

23.         Miscellaneous.

 

(a)          This Subscription Agreement, including all attachments, schedules
and exhibits thereto, constitutes the entire agreement between the Purchaser and
the Company with respect to the subject matter hereof and supersede all prior
oral or written agreements and understandings, if any, relating to the subject
matter hereof.

 

(b)          The representations and warranties of the Purchaser made in this
Subscription Agreement shall survive the execution and delivery hereof and
delivery of the Common Stock and Warrants comprising the Subscribed Units.

 

(c)          Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)          This Subscription Agreement may be executed in one or more
counterparts (including electronic counterparts), each of which shall be deemed
an original, but all of which shall together constitute one and the same
instrument.

 

(e)          Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)          Paragraph and Section titles are for convenience and descriptive
purposes only and are not to be considered in construing or interpreting this
Subscription Agreement.

 

-18- 

 

  

Arch Therapeutics, Inc.

 

SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of _______ Units at a price of $0.36 per Unit at the Closing (NOTE: to be
completed by Purchaser), and, by execution and delivery hereof, Purchaser hereby
executes the Subscription Agreement and agrees to be bound by the terms and
conditions of the Subscription Agreement.

 

Date (NOTE: To be completed by Purchaser): _______________________________

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

      Print Name(s)   Social Security Number(s)             Signature(s) of
Purchaser(s)                 Date   Address       Fax Number   Email Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

      Name of Entity   Federal Tax Identification Number       By:       Name:  
State of Organization Title:           Date   Address             Fax Number  
Email Address

 

PURCHASER HEREBY ELECTS TO:

 

___Include a 4.99%/9.99% “beneficial ownership blocker provision” in its Series
E Warrant

 

___Not include include a 4.99%/9.99% “beneficial ownership blocker provision” in
its Series E Warrant

 

-19- 

 

  

Accepted:

 

ARCH THERAPEUTICS, INC.

 

By:     Authorized Officer:  

 

235 Walnut St., Suite 6

Framingham, MA 01702

Fax Number: ___________________

Email Address:_________________

 

-20- 

 

  

EXHIBIT A

 

Form of Series E Warrant

 

A-1

 

  

EXHIBIT B

 

ARCH THERAPEUTICS, INC.

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):

 

 

Initial

  I have an individual net worth, or joint net worth with my spouse, as of the
date hereof in excess of $1 million.  For purposes of calculating net worth
under this category, (i) the undersigned’s primary residence shall not be
included as an asset, (ii) indebtedness that is secured by the undersigned’s
primary residence, up to the estimated fair market value of the primary
residence at the time of the sale of securities, shall not be included as a
liability, (iii) to the extent that the indebtedness that is secured by the
primary residence is in excess of the fair market value of the primary
residence, the excess amount shall be included as a liability, and (iv) if the
amount of outstanding indebtedness that is secured by the primary residence
exceeds the amount outstanding 60 days prior to the execution of this
Subscription Agreement, other than as a result of the acquisition of the primary
residence, the amount of such excess shall be included as a liability.      
Initial   I have had an annual gross income for the past two years of at least
$200,000 (or $300,000 jointly with my spouse) and expect my income (or joint
income, as appropriate) to reach the same level in the current year.      
Initial   I am a director or executive officer of Arch Therapeutics, Inc. (the
“Company”)       For Non-Individual Investors (all Non-Individual Investors must
INITIAL where appropriate):       Initial   The investor certifies that it is a
partnership, corporation, limited liability company or business trust that is
100% owned by persons who meet at least one of the criteria for Individual
Investors set forth above.       Initial   The investor certifies that it is a
partnership, corporation, limited liability company, any organization described
in Section 501(c)(3) of the Internal Revenue Code, or Massachusetts or similar
business trust that has total assets of at least $5 million and was not formed
for the purpose of investing the Company.       Initial   The investor certifies
that it is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, whose investment decision is made by a
plan fiduciary (as defined in ERISA §3(21)) that is a bank, savings and loan
association, insurance company or registered investment adviser.

 

B-1

 

  

ARCH THERAPEUTICS, INC.

ACCREDITED INVESTOR CERTIFICATION

 

Initial   The investor certifies that it is an employee benefit plan whose total
assets exceed $5,000,000 as of the date of this certification.       Initial  
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.       Initial   The investor certifies that it is a
U.S. bank, U.S. savings and loan association or other similar U.S. institution
acting in its individual or fiduciary capacity.       Initial   The undersigned
certifies that it is a broker-dealer registered pursuant to §15 of the
Securities Exchange Act of 1934, as amended.       Initial   The investor
certifies that it is an organization described in §501(c)(3) of the Internal
Revenue Code with total assets exceeding $5,000,000 and not formed for the
specific purpose of investing in the Company.       Initial   The investor
certifies that it is a trust with total assets of at least $5,000,000, not
formed for the specific purpose of investing in the Company, and whose purchase
is directed by a person with such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
prospective investment.       Initial   The investor certifies that it is a plan
established and maintained by a state or its political subdivisions, or any
agency or instrumentality thereof, for the benefit of its employees, and which
has total assets in excess of $5,000,000.       Initial   The investor certifies
that it is an insurance company as defined in §2(13) of the Securities Act, or a
registered investment company.       Initial   The investor certifies that it is
an investment company registered under the Investment Company Act of 1940, as
amended, or a business development company as defined in Section 2(a)(48) of
that Act.       Initial   The investor certifies that it is a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958, as amended.
      Initial   The investor certifies that it is a private business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940,
as amended.

 

B-2

 

  

EXHIBIT C

 

ARCH THERAPEUTICS, INC.

INVESTOR QUESTIONNAIRE

 

Selling Stockholder Notice and Questionnaire

 

The undersigned is subscribing for shares of common stock, par value $0.001 per
share (“Common Stock”), and Series E Warrants (the “Warrants”, and together with
the Common Stock, the “Securities”) of Arch Therapeutics, Inc., (the “Company”),
and understands that the Company intends to file with the Securities and
Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Common Stock
and the shares of Common Stock issuable upon exercise of the Series E Warrants
(collectively, the “Registrable Securities”), in accordance with the terms of
the Registration Rights Agreement (the “Registration Rights Agreement”) to be
entered into by the undersigned, the other purchasers of the Securities and the
Company on the closing date of the offering pursuant to which the Securities
will be issued. A copy of the Registration Rights Agreement is available from
the Company upon request at the address set forth below. All capitalized terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

C-1

 

  

ARCH THERAPEUTICS, INC.

INVESTOR QUESTIONNAIRE

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.Name.

 

(a)Full Legal Name of Selling Stockholder



   

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:



   

 

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):



   

 

2.Address for Notices to Selling Stockholder:

 

                     

 

3.Broker-Dealer Status:

 

(a)          Are you a broker-dealer?

 

Yes ¨             No ¨

 

(b)          If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?

 

Yes ¨             No ¨

 

Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(c)          Are you an affiliate of a broker-dealer?

 

Yes ¨             No ¨

 

C-2

 

  

ARCH THERAPEUTICS, INC.

INVESTOR QUESTIONNAIRE

 

(d)          If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ¨             No ¨

 

Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4.Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Subscription Agreement.

 

(a)          Type and Amount of other securities beneficially owned by the
Selling Stockholder:

 

           

 

5.Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

               

 

C-3

 

  

ARCH THERAPEUTICS, INC.

INVESTOR QUESTIONNAIRE

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date: ____________________________   Selling Stockholder:           [SELLING
STOCKHOLDER]           By:       Name:     Title:

 

C-4

 

  

EXHIBIT D

 

Form of Registration Rights Agreement

 

D-1

